Title: The American Commissioners to Baron Schulenburg, 14 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Schulenburg, Friedrich Wilhelm, baron von der


May it please your Excellency
Paris Feby. 14th: 1777
We have the honor of inclosing the Declaration of the Independancy of the United States of North America, with the Articles of their Confederation; which we desire you to take the earliest Opportunity of laying before his Majesty, the King of Prussia; At the same time We wish he may be assured of the earnest desire of the United States to obtain his Freindship; and by a free Commerce, to establish an intercourse between their distant Countries, which they are Confident must be mutually beneficial. The state of the Commerce of the United States, and the Advantages which must result to both Countries from the Establishment of a Commercial intercourse; We shall if agreeable to his Majesty lay before him. Meantime We take the Liberty of assuring your Excellency that the Reports of the Advantages gained by his Brittannic Majestys Troops over those of the United States are greatly exaggerated, and many of them without Foundation, especially those which assert that an Accommodation is about to take place, there being no probability of such an Event, by the latest intelligence We have received from America. We have the honor to be with the most profound respect Your Excellency’s Most Obedient and Very Humble Servants
B FranklinSilas Deane
  
Commissioners Plenipotentiary for the United States of North America
 
Addressed: To / his Excellency / Baron de Scolenborg
